In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-18-00435-CV
                             ________________________


                      IN RE DALLAS JAMES MOORE, RELATOR



                                    Original Proceeding
                 Arising From Proceedings Before the 320th District Court
                                   Potter County, Texas
               Trial Court No. 73,321-D; Honorable Don Emerson, Presiding


                                    February 25, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Relator, Dallas James Moore, an inmate proceeding pro se and in forma pauperis,

seeks a writ of mandamus to compel the Honorable Don Emerson to rule on his petition

for writ of habeas corpus. This court takes judicial notice that the Honorable Don Emerson
retired effective December 31, 2018.1 The Honorable Pamela C. Sirmon now holds the

office as Judge Emerson’s successor.


        Rule 7.2 of the Texas Rules of Appellate Procedure provides for automatic

substitution of a public official in an appeal or original proceeding if the original party

ceases to hold office before the appeal’s or original proceeding’s final disposition. TEX.

R. APP. P. 7.2(a). Judge Sirmon is now substituted as the Respondent in this original

proceeding.


        Rule 7.2(b) provides that an original proceeding must be abated “to allow the

successor to reconsider the original party’s decision. In all other cases, the suit will not

abate, and the successor will be bound by the appellate court’s judgment or order as if

the successor was the original party.” TEX. R. APP. P. 7.2(b). In this proceeding, Relator

complains that Judge Emerson failed to issue a ruling in his habeas corpus proceeding

by which he claimed he was being illegally detained by the Potter County Sheriff’s

Department.


        No decision being made by Judge Emerson, there is nothing for his successor to

“reconsider” and therefore, no need to abate this proceeding. Regarding the merits of

Relator’s request for mandamus relief, we observe he failed to comply with the

requirements of Rule 52.3 of the Texas Rules of Appellate Procedure.2 We recognize

        1  This court has the power to take judicial notice when the facts noticed are not subject to
reasonable dispute. In re Bramlett, 07-09-0113-CV, 2009 Tex. App. LEXIS 3177, at *1 (Tex. App.—Amarillo
April 30, 2009, orig. proceeding) (mem. op.) (citing City of Houston v. Todd, 41 S.W.3d 289, 301 (Tex.
App.—Houston [1st Dist.] 2001, pet. denied).

           2 Relator requests that this court contact the Potter County District Clerk for a copy of his writ of

habeas corpus and other necessary documents. The burden to provide a sufficient record for the requested
relief falls on Relator and this court has no duty to obtain the necessary documents. See Walker v. Packer,
827 S.W.2d 833, 839 (Tex. 1992).

                                                       2
that pro se filings may be reviewed less stringently than those filed by attorneys; Haines

v. Kerner, 404 U. S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972); however, a party

proceeding pro se is not exempt from complying with rules of procedure. See Wheeler v.

Green, 157 S.W.3d 439, 444 (Tex. 2005); Mansfield State Bank v. Cohn, 573 S.W.2d

181, 184-85 (Tex. 1978).


      Relator’s petition for writ of mandamus is denied.


                                                       Per Curiam




                                            3